                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA

                                    Savannah Division


UNITED STATES OF AMERICA                             )
                                                     )
                      v.                             )        Indictment No. CR418-153
                                                     )
                                                     )
FRANK H. BYNES, JR.,                                 )
                                                     )
                           Defendant                 )

                                           ORDER

         The Court GRANTS the Defendant's Attorney's Motion for Medical Leave of Court for the

dates of December 16th, 2019 - January 2d, 2020.

                            6th
         SO ORDERED this _________           November
                                   day of _______________________, 2019.




                                           ________           _____ 
                                           _________________________
                                                  _____________
                                           &KUL
                                           &KULVWRSKHU/5D\
                                              LVWWRSKH
                                                    KHU/5D\
                                                    KH
                                           8QLWHG
                                           8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                                   6WDWHV 0DJLVWUDWH - GJH
                                           Southern District of Georgia
